DETAILED ACTION
Response to Arguments
Applicant's arguments filed on page 8 have been fully considered but they are not persuasive.
Applicant argues that  in [0032] of the Pre-Grant pub of the application “The second volumetric image data visually presented in the ROI overlay corresponds to a same location within the first displayed reconstructed volumetric image data as the first displayed reconstructed volumetric image data behind the ROI overlay”   supports “wherein the visually presented sub-portion of the other of the first and the second reconstructed volumetric image data, which are separately reconstructed with the first and the second reconstructing algorithms that are different, is overlaid over the one of the first and second reconstructed volumetric image data”  in claims 1 and 32.  The office respectfully disagree.   Clearly in [0032] in the Pre-Grant pub of the application  supports second volumetric data present ROI is overlaid with the first volumetric data, but does not support a sub-portion, or ROI, of the first and second volumetric data is overlaid with first and second volumetric data, as in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claims 1 and 32 recite “wherein the visually presented sub-portion of the other of the first and the second reconstructed volumetric image data, which are separately reconstructed with the first and the second reconstructing algorithms that are different, is overlaid over the one of the first and second reconstructed volumetric image data”.   There is no description of how or why this is done.
In the publication of the instant application, it is disclosed in [0009] that “visually displays the first or second reconstructed image data with an overlay including a sub-portion of the de-noised reconstructed image data”, “or combines the first and the second reconstructed image data based on an input noise level, creating combined image data, and visually displays the combined image data”.  Therefore, the instant disclosure only supports either display the combined image data according to certain input noise level, or overly with de-noised image data on the first OR second image data, for the purpose that “allows for visually presenting and/or observing the visual clues noise provides and/or observing noise reduced (default or user defined) image data” (instant publication, [0006]).   Thus the amended limitation does not even fit into such a purpose either.
There is no reasonable interpretation of the amended limitations, and its merit is not examined.
Claims 2-10, 33-38 are rejected since they recite the limitations in claim 1 or claim 32.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661